283 S.W.3d 312 (2009)
Torry MILLER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91875.
Missouri Court of Appeals, Eastern District, Division Two.
May 26, 2009.
Timothy J. Forneris, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Linda Lemke, Jayne T. Woods, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.
Prior report: 238 S.W.3d 745.

ORDER
PER CURIAM.
Torry Miller (hereinafter, "Movant") was convicted of first-degree assault of a law enforcement officer, Section 565.081 RSMo (2000),[1] and armed criminal action, Section 571.015. Movant was sentenced to consecutive terms of life imprisonment. This Court affirmed his conviction. State v. Miller, 238 S.W.3d 745 (Mo.App. E.D. 2007).
Movant now appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant alleges he received ineffective assistance of appellate counsel in that his appellate counsel failed to appeal a properly preserved Batson challenge. Further, Movant alleges he received ineffective assistance of trial counsel in that his trial counsel failed to call him to testify and to object during closing argument.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. Rule 29.15(k); Edwards v. State, 200 S.W.3d 500, 509 (Mo. banc 2006). An extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment of the motion court. Rule 84.16(b).
NOTES
[1]  All further statutory references herein are to RSMo (2000) unless otherwise indicated.